Citation Nr: 1760997	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  12-31 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.
	 
3.  Entitlement to a compensable rating for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to August 1990 and from February 1991 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a left knee disability and entitlement to a compensable rating for Hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1999 rating decision denied service connection a left knee disability; the Veteran was notified of the rating action and of his appellate rights.  The Veteran did not perfect an appeal on this issue, and new and material evidence was not submitted within one year of the decision.
       
2.  The evidence received since the November 1999 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The November 1999 rating decision that denied service connection for a left knee disability is final.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).   

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105 (c), (d)(3).  However, if evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a left knee disability is based on the same factual basis as the previously denied claim for service connection for a left knee disability.  That claim was denied in a November 1999 rating decision on the basis that, at that time, the Veteran was not shown to have had a current left knee disability.  The Veteran did not perfect an appeal on this issue, nor did he submit new and material evidence within one year following the decision.  Thus, the decision became final.  Accordingly, new and material evidence must be received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence received since the November 1999 denial includes VA treatment records dating back to 2010 wherein the Veteran was treated for his left knee condition, including left knee pain and left knee strain.  This record indicates that the Veteran may have a current left knee disability, and therefore raises a reasonable possibility of substantiating the claim.  Thus, as new and material evidence has been received, the claim for service connection for a left knee disability is reopened.   


ORDER

New and material evidence having been received, the claim for service connection for a left knee condition is reopened. 


REMAND

The Veteran claims that his service-connected Hepatitis C is more severe than indicated by his current noncompensable evaluation.  The Board further notes that the last VA examination of record for this disability was provided in February 2011, more than six years prior to the date of this decision, and the VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  This should be done.  In addition, the Veteran has been diagnosed with cirrhosis of the liver and an opinion is needed as to whether his cirrhosis is related to his service-connected Hepatitis C.

In addition, the Veteran testified in a June 2017 Board hearing that he received treatment at the VA Medical Center in Saginaw, Michigan up until three years ago for his left knee.  VA treatment records from the VA Medical Center in Saginaw, Michigan have not been obtained since September 2012, over five years ago, so the Veteran's testimony suggests that there may be additional treatment records from that facility.  These treatment records do not appear elsewhere in the claims file and may be relevant to the Veteran's claim for service connection for a left knee disability.  They should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2012 to the present, to include records from the VA Medical Center in Saginaw, Michigan.

2.  Schedule the Veteran for a VA examination to determine the current severity of his Hepatitis C.  

The examiner should also determine whether it is at least as likely as not that the Veteran's cirrhosis was caused or aggravated by his Hepatitis C.  Why or why not?

If aggravation is found, the specialist should identify a baseline level of severity of cirrhosis by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the cirrhosis.  If such cannot be done, it should be explained why.

3.  Conduct any development that logically flows from obtaining the records, to include obtaining an additional knee examination if necessary.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


